Moore J.
Upon an appeal from the decree of the circuit ■court of Harrison county made in this cause, March 8th 1870, perpetuating an injunction awarded April 29th 1867. restraining the collection of the Corporation taxes and levies for the year 1866, mentioned in the bill. The General Assembly of Virginia passed an act, March 15, 1849, entitled “ An act to provide for electing trustees for the town of Clarksburg, in the county of Harrison, and vesting them with certain corporate powers.” Acts 1848-9, p. 209, chap. 285. The first section declares that all the free white inhabitants of the town ■•of Clarksburg, in the county of Harrison, shall be, and are hereby made and constituted a body politic and corporate, by the name and style of “ The Trustees and Commonalty of the Town of Clarksburg, in the county of Harrison,” &c. The third section prescribes the manner of electing seven trustees ; and the eighth section declares “ That the said trustees thus constituted, shall have power to assess, levy and collect-an annual tax within the said town, for the purposes before' mentioned, on all such property as is now subjected to taxation by the revenue laws of this Commonwealth,” &c. By said act, the power was expressly limited to an assessment upon such property as was, at the time of its passage, subject to taxation by the revenue laws of the Commonwealth. By ‘the revenue laws then in jforce, the interest and profits accrued from bonds, notes and other securities, when the same exceeded in the aggregate six dollars, were assessed for state taxation, but not the principal sum of bonds, notes or other securties. Acts 1848-9, p, 1. As the law stood at the passage of the said chapter 285, Acts 1848-9, the trustees, could not have assessed the principal sum of said bonds, notes or other securities then exempted by the general law. But by the enlargement of the rights and powers of towns in matters of assessment and taxation by the Code of 1860, p. 317, chap. 54 §27, (which is the same provision as the 19th section, chap. 54, Code 1849,) the trustees of Clarksburg had the right, if they saw fit to do so, to avail themselves of the enlarged power permitted by the general law. The said §27, chap. 54, was not mandatory but permissive, and left it optional with the towns to adhere to the restrictions of their charters, in such matters or accept of the enlarged right. Nor does the said *50027th section of-the general law conflict with the said 8th section of the charter of Clarksburg, or repeal it. .It does not take away any right granted by said 8th section, but permits the trustees to assess other subjects of state taxation, besides those designated in said charter. At the time the levy complained of was made in 1866, bonds, notes and other securities were assessed with state taxes.' Code 1860, chapters 35 and 40. I am therefore of the opinion, that the said trustees had the right, under the said general Act, to authorize the assessment and collection of the taxes complained of, and therefore-the decree perpetuating the injunction is erroneous, and should-be reversed; that said injunction should be dissolved and the-bill dismissed with costs.
The other judges concurred.
Decree reversed..